Citation Nr: 0127426	
Decision Date: 12/18/01    Archive Date: 12/28/01

DOCKET NO.  95-26 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York



THE ISSUE

Entitlement to service connection for right ear hearing loss.

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently rated as 50 percent 
disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The veteran and M.H.


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from April 1966 to April 1968.

This appeal comes to the Board of Veterans' Appeals (Board) 
from March 1994 and later RO rating decisions that denied 
service connection for bilateral hearing loss and an 
increased evaluation for PTSD (rated 50 percent).  A 
September 1998 RO rating decision granted service connection 
for left ear hearing loss.  Hence, this latter issue is no 
longer for appellate consideration.

The issue of service connection for right ear hearing loss 
will be addressed in the remand section of this decision.


FINDINGS OF FACT

1.  The veteran's PTSD is manifested primarily by 
hypervigilance, irritability, anger, startle response, 
anxiety, depression, occasional panic attacks, recollections 
of experiences in Vietnam, nightmares of events in Vietnam 
with difficulty sleeping, occasional suicidal ideation, a 
history of homicidal ideation, and difficulty adapting to 
stressful circumstances, that produce considerable social and 
industrial impairment or occupational and social impairment 
with reduced reliability and productivity.

2.  PTSD symptoms, such as obsessional rituals that interfere 
with routine activities; speech intermittently illogical, 
obscure or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
inability to establish and maintain effective relationships; 
or other symptoms that produce occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking or mood or that 
produce severe social and industrial impairment are not 
found.



CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for PTSD 
are not met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.7, 4.132, Code 9411, effective prior to November 7, 
1996, and 4.130, Code 9411, effective as of November 7, 1996.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Factual Background

The veteran had active service from April 1966 to April 1968.

A March 1994 RO rating decision granted service connection 
for PTSD.  A 50 percent evaluation was assigned for this 
disorder, effective from August 1993.  The 50 percent 
evaluation has remained unchanged since then.

VA medical records show that the veteran was treated and 
evaluated for PTSD in the 1990's.  The more salient medical 
reports with regard to his claim for an increased evaluation 
for this disorder are discussed in the following paragraphs.

A VA letter dated in November 1995 notes that the veteran had 
been receiving individual psychotherapy for his PTSD from the 
signatory, a psychologist, since 1994.  The signatory related 
that the veteran was seen in December 1994 for exacerbation 
of PTSD symptoms, including sleep disturbance, hyperarousal, 
persistent irritability with low threshold for containing 
anger, concentration difficulties, and anxiety.  It was noted 
that the veteran had problems with nightmares and 
recollections of experiences in Vietnam, and that his PTSD 
symptoms were becoming more problematic at his work with the 
Postal Service.

The veteran underwent a VA psychiatric examination in 
November 1995.  It was noted that he was having problems with 
recent investigations involving comrades killed in Vietnam 
whose bodies were not recovered.  He was agitated, anxious, 
depressed, and he voiced suicidal ideation and homicidal 
rage.  His recent memory was impaired due to depression.  
Remote memory was grossly intact.  He appeared to be in an 
exacerbated state at the time of examination.  The Axis I 
diagnosis was severe PTSD.  The GAF (global assessment of 
functioning) was 36.

The veteran underwent VA psychiatric examination in December 
1995.  He was alert and cooperative.  He was anxious and 
agitated.  His mood and affect were depressed, but varied 
from irritability to depression.  He was easily startled by 
loud noises.  He admitted to homicidal ideation and anger, 
and rage directed at other people.  He admitted to suicidal 
ideation.  Recent and remote memory were grossly intact, but 
recent memory was impaired by depression.  Insight was 
superficial and judgment was fair.  The Axis I diagnosis was 
severe PTSD.  The GAF was 38.  

A VA hospital summary shows that the veteran was hospitalized 
in October 1996 for treatment of PTSD and alcohol dependence.  
It was noted that he had had active involvement in the last 4 
years with issues concerning the misidentification of dead 
soldiers in Vietnam and misidentification of soldiers who he 
believed were still missing in action.  He was alert and 
oriented.  There was no evidence of thought disorder or 
psychosis.  His mood was anxious.  He was treated with 
individual therapy, detoxification, consultation, and group 
therapy.

The veteran testified at a hearing in December 1996.  His 
testimony was to the effect that he had been suspended from 
work due to problems caused by PTSD symptoms and that a 
higher rating should be assigned for that disorder.

A VA letter dated in September 1997 from the veteran's 
treating psychologist notes that the veteran's PTSD symptoms 
included sleep disturbance, combat dreams, night sweats, 
acute exaggerated startle response, wakeful intrusive combat 
memories, feelings of tiredness and lethargy, hypervigilance, 
persistent irritability with low threshold for containing 
anger, concentration difficulties, and uncomfortableness in 
many contexts relating to people.  The psychologist reported 
that the veteran had multiple physical problems and PTSD 
symptoms that interfered with his ability to perform his work 
with the Postal Service.

The veteran underwent a VA psychiatric examination in 
November 1997.  He was cooperative at the examination.  He 
was slightly irritable to fairly pleasant.  His speech was 
slightly anxious.  His affect seemed euthymic at the time and 
slightly irritable.  There was no suicidal or homicidal 
ideation.  Cognitively he was fairly intact.  Recent and 
remote memory were intact.  Concentration was intact.  
Intelligence was average.  Insight and judgment seemed fair.  
The Axis I diagnosis was PTSD.  The GAF was 65.  The examiner 
noted that the veteran had been employed at the post office 
for about 18 years and that he reported the work to be 
stressful and the environment difficult to work in.  The 
examiner reported that the veteran had constant arguments and 
battles with employers, and that he no longer had problems 
with alcohol abuse.

A VA letter dated in October 1998 from the veteran's treating 
psychologist notes that the veteran's GAF was around 51 
rather than the 65 as recently assigned.  The psychologist 
related that the veteran's PTSD symptoms included sleep 
disturbance, wakeful intrusive combat memories, feelings of 
tiredness and lethargy, extreme feelings of survival guilt, 
hyperarousal symptoms, persistent irritability with low 
threshold for anger, and concentration difficulties.  It was 
noted that the veteran's various physical problems and PTSD 
symptoms interfered with his ability to perform his work with 
the Postal Service.

Various documents, including statements from co-workers of 
the veteran, postal union officials, Postal Service 
supervisors, and the sister of a comrade of the veteran in 
Vietnam, a psychological assessment, and various literature 
were received in the 1990's.  That evidence is to the effect 
that the veteran had problems performing his work at the 
Postal Service due to physical and PTSD problems, that his 
employer was not understanding of the work difficulties 
caused by PTSD symptoms, that the veteran was involved in the 
misidentification of dead and missing soldiers in Vietnam, 
and that the atmosphere at the Postal Service was not helpful 
to ameliorating the veteran's PTSD.

The veteran underwent a VA psychiatric examination in 
February 2001.  The veteran's claims folder was not made 
available to the examiner for review prior to the 
examination.  The examiner reviewed the veteran's medical 
records and history.  The examiner reviewed a VA letter from 
the veteran's treating physician to the effect that the 
veteran's GAF should be lowered from 65 to 51, and that the 
veteran no longer had problems with alcohol.  It was noted 
that the veteran had been married to the same women since 
1969 and that he had an excellent relationship with his wife 
and 2 children.  He denied any alcohol and drug abuse.  He 
reported employment with the post office since 1980.  He 
reported constant problems with his employer since the early 
1990's.  

The veteran was dressed appropriately at the time of the 
February 2001 VA psychiatric examination and he had good 
activities of daily living and hygiene.  He was cooperative 
with the examiner.  His mood, at times, was irritable, 
especially when speaking about the military system and other 
veterans who had been mistreated.  He described himself as 
irritable and angry.  He admitted to being depressed and 
anxious.  He did not report suicidal ideation and he denied 
homicidal ideation.  He reported poor recent memory.  His 
remote memory was well maintained.  There was no indication 
of any thought disorder, and delusions and hallucinations 
were denied.  He was oriented in 3 spheres.  He gave a 
history of impaired impulse control.  He reported chronic 
sleep impairment with nightmares of incidents in Vietnam.  It 
was noted that he had recollections of Vietnam experiences 
and that he avoided events that reminded him of those 
experiences.  He had diminished interest in activities, and 
at times, was irritable.  He had exaggerated startle 
response.  It was noted that the veteran's PTSD symptoms had 
increased since being contacted by a reporter about a comrade 
captured while in Vietnam and never seen again, and that he 
had had increasing problems at work since then.  The Axis I 
diagnosis was chronic PTSD with moderate symptoms with 
exacerbation of symptoms secondary to increased survivor 
guilt as well as physical pain and impairment.  The GAF was 
55, currently and in the past year.

The veteran testified before the undersigned in October 2001.  
His testimony was to the effect that a 70 percent rating for 
the PTSD would better reflect his disability picture and that 
his VA psychiatric examination in February 2001 was 
inadequate to determine the current severity of that disorder 
because the examiner did not review the evidence in his 
claims folder.  The veteran testified to the effect that he 
had limited social relationships and difficulty maintaining 
his employment at the post office.  He testified that he had 
occasional panic attacks.  The veteran and a fellow employee, 
who is also a Postal Service union official, testified to the 
effect that the veteran was able to continue working because 
concessions had been made for him by his employer.


B.  Legal Analysis

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103A, and 5126, and codified as amended 
at 5102, 5103, 5106 and 5107 (West Supp. 2001)) redefined 
VA's duty to assist a veteran in the development of a claim.  
Guidelines for the implementation of the VCAA that amended VA 
regulations were published in the Federal Register in August 
2001.  66 Fed. Reg. 45620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The Board finds that all relevant evidence has 
been obtained with regard to the veteran's claim for an 
increased evaluation for PTSD.

The veteran has been provided with VA psychiatric 
examinations to determine the current severity of his PTSD.  
The veteran and his representative have been provided with a 
statement of the case and supplemental statement of the case 
that discuss the pertinent evidence, and the laws and 
regulations related to the claim, that essentially notifies 
them of the evidence needed by the veteran to prevail on the 
claim.  The veteran's representative has been given the 
opportunity to submit written argument.  While the veteran 
testified before the undersigned in October 2001 that the 
February 2001 VA psychiatric examination was inadequate to 
determine the severity of the PTSD because the examiner did 
not have the veteran's claims folder for review, the report 
of that examination reveals that the examiner was familiar 
with the veteran's medical history and considered an 
evaluation of the veteran's treating psychologist as to the 
severity of the veteran's PTSD.   Under the circumstances, 
the Board finds that the veteran has been provided with 
adequate notice of the evidence needed to successfully prove 
his claim and that there is no prejudice to him by appellate 
consideration of the claim at this time without a prior 
remand of the case to the RO for providing additional 
assistance to the veteran in the development of his claim, 
including having him undergo another VA psychiatric 
examination, as required by the VCAA or to give the 
representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  Hence, no further assistance to the veteran is 
required to fulfill VA's duty to assist him in the 
development of the claim.  

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Although the 
regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. § 4.41, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Also, where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

A 50 percent evaluation is warranted for PTSD requires that 
the ability to establish or maintain effective or favorable 
relationships with people be considerably impaired and that 
reliability, flexibility, and efficiency levels be so reduced 
by reason of psychoneurotic symptoms as to result in 
considerable industrial impairment.  A 70 percent evaluation 
is warranted where the ability to establish or maintain 
effective or favorable relationships with people is severely 
impaired and the psychoneurotic symptoms are of such severity 
and persistence that there is severe impairment in the 
ability to obtain and retain employment.  A 100 percent 
evaluation requires that attitudes of all contacts except the 
most intimate be so adversely affected as to result in 
virtual isolation in the community and there be totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes (such as fantasy, confusion, panic, and explosions 
of aggressive energy) associated with almost all daily 
activities resulting in a profound retreat from mature 
behavior.  The veteran must be demonstrably unable to obtain 
or retain employment.  38 C.F.R. § 4.132, diagnostic code 
9411, effective prior to Nov. 7, 1996.

The regulations for the evaluation of mental disorders were 
revised, effective November 7, 1996.  61 Fed. Reg. 52695-
52702 (Oct. 8, 1996).  When regulations are changed during 
the course of the veteran's appeal, the criteria that is to 
the advantage of the veteran should be applied.  Karnas, 1 
Vet. App. 308.  Revised regulations do not allow for their 
retroactive application unless those regulations contain such 
provisions and may only be applied as of the effective date.  
VAOPGCPREC 3-2000.

Under the revised general rating formula for the evaluation 
of mental disorders, 38 C.F.R. § 4.130, Code 9411, effective 
November 7, 1996, PTSD will be rated as follows:

Total occupational and social impairment, due to 
such symptoms as: gross impairment in thought 
processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of 
daily living (including maintenance of minimal 
personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, 
own occupation, or own name.-100 percent

Occupational and social impairment, with 
deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due 
to such symptoms as: suicidal ideation; 
obsessional rituals that interfere with routine 
activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; 
impaired impulse control (such as unprovoked  
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike 
setting); inability to establish and maintain 
effective relationships.-70 percent

Occupational and social impairment with reduced 
reliability and productivity due to such symptoms 
as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in 
understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining 
effective work and social relationships. -
50 percent

Statements of the veteran and his testimony at hearings on 
appeal are to the effect that a 70 percent evaluation would 
better reflect the impairment caused by his PTSD because of 
the serious employment difficulties he has due to symptoms of 
that disorder.  This evidence is corroborated by the reports 
of his VA psychiatric examinations in 1995 that show severe 
PTSD.  As noted under the above criteria, however, it is the 
present level of disability which is of primary concern.  
Francisco, 7 Vet. App. 55.  Generally, the degrees of 
disability under the rating schedule are considered adequate 
to compensate a veteran for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1 (2001).

The overall evidence indicates that the veteran's PTSD is 
currently manifested primarily by hypervigilance, 
irritability, anger, exaggerated startle response, anxiety, 
depression, occasional panic attacks, recollections of 
experiences in Vietnam, nightmares of experiences in Vietnam 
with difficulty sleeping, occasional suicidal ideation, and a 
history of homicidal ideation that produce considerable 
social and industrial impairment or occupational and social 
impairment with reduced reliability and productivity.  The 
evidence reveals that he has been gainfully employed with the 
Postal Service since 1980 and that he has an excellent 
relationship with his wife.  The evidence does not show that 
the veteran has PTSD symptoms, such as obsessional rituals 
that interfere with routine activities; speech intermittently 
illogical, obscure or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
inability to establish and maintain effective relationships; 
or other symptoms that produce occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking or mood or that 
produce severe social and industrial impairment in order to 
support the assignment of a 70 percent evaluation for the 
PTSD under the criteria of diagnostic code 9411, effective 
prior to or as of November 7, 1996.  He does have difficulty 
adapting to stressful circumstances at work, but has in fact 
adapted to work stress, with concessions by his employer, as 
shown by his long career.

The report of the veteran's VA psychiatric examination in 
November 1997 shows a GAF of 65, but the October 1998 VA 
letter from his treating psychologist and the report of his 
VA psychiatric examination in February 2001 indicate that 
GAF's of 51 and 55, respectively, best represent his 
disability picture.  A GAF of 51 or 55 is indicative of 
moderate difficulty in social, occupational or school 
functioning under the provisions of the American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders, Third or Fourth Edition (DSM III or DSM IV) that 
is to be used in the evaluation of the veteran's PTSD.  The 
Court defines GAF and cites to the DSM-IV in Richard v. 
Brown, 9 Vet. App. 93, 97 (1997).  The Board finds that these 
GAF scores and the overall symptoms of the veteran's PTSD 
indicate that a 50 percent evaluation for PTSD best 
represents, and more nearly approximates, the veteran's 
disability picture.  38 C.F.R. § 4.7.

After consideration of all the evidence, the Board finds that 
the preponderance of the evidence is against the claim for an 
increased evaluation for the PTSD.  Hence, the claim is 
denied.  Since the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

An increased evaluation for PTSD is denied.



REMAND

In the substantive appeal received in January 1995, the 
veteran requested a hearing before a member of the Board in 
Washington, DC.  Additional evidence was considered in the 
September 1998 RO rating decision and service connection for 
right ear hearing loss was denied.  The veteran and his 
representative were not sent an appropriate supplemental 
statement of the case subsequent to the September 1998 RO 
rating decision, denying service connection for right ear 
hearing loss, and this action should be performed before the 
claims folder is returned to the Board to schedule the 
veteran for a hearing in Washington, DC.  38 C.F.R. §§ 19.31 
and 20.702(a) (2001).  

In view of the above, the case is remanded to the RO for the 
issuance of an appropriate supplemental statement of the case 
to the veteran and his representative on the issue of service 
connection for right ear hearing loss.  They should be 
afforded the opportunity to respond to the supplemental 
statement of the case before the file is returned to the 
Board in order to schedule the veteran for a hearing in 
Washington, DC.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	J. E. Day
	Member, Board of Veterans' Appeal



 

